Citation Nr: 9925836	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for focal segmental 
glomerulosclerosis with nephrotic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran underwent a VA examination 
in August 1996.  At that examination, the physician stated 
that "it should be noted that this patient was first noted 
to have an abnormal urinary sediment while on active duty in 
1968.  One should except [sic] the fact that his renal 
disease produced his hypertension which in turn contributed 
to his coronary artery disease."  However, the Board notes 
that the veteran was not on active duty in 1968.  It appears 
from the examination report that the examiner did not have 
access to the veteran's service medical records during the 
examination and based the opinion on subjective history 
supplied by the veteran.  The Board feels that a VA 
examination in which the examiner has access to the veteran's 
medical records, or an examination addendum submitted 
following a review of the veteran's medical records, would be 
useful in determining whether the veteran's heart and kidney 
problems were incurred in or aggravated by service, or 
whether cardiovascular-renal disease manifested to a 
compensable degree within one year following separation from 
service.



Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
examiner who conducted the August 1996 VA 
examination provide an addendum to that 
examination report after reviewing the 
veteran's claims file and complete 
medical history which provides the 
requested opinions.  If that examiner 
feels it is necessary, or if that 
examiner is not available, the RO should 
schedule the veteran for a VA examination 
with the appropriate specialist.  The 
claims folder and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner must perform a 
thorough review of the veteran's 
claims file and medical history and 
must state in the examination report 
that such review has been conducted.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
current kidney and heart conditions 
are etiologically related to his 
September 1967 inservice treatment 
for cystitis.  In providing an 
opinion as to the likelihood or 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


